                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 GLOBAL GROWTH, LLC, GBIG                   )
 CAPITAL, LLC, and GREG                     )
 LINDBERG,                                  )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           )                  1:20-CV-248
                                            )
 MIKE CAUSEY, in his official and           )
 individual capacities,                     )
                                            )
                      Defendant.            )

                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       The plaintiffs, Greg Lindberg, Global Growth, LLC, and GBIG Capital, LLC,

move to set aside the judgment dismissing their complaint against North Carolina

Commissioner of Insurance Mike Causey. In the alternative, the plaintiffs seek leave to

amend their complaint. Because the plaintiffs have shown neither clear error of law nor

manifest injustice in the Court’s previous judgment, and because it would be futile to

allow the proposed amendment, their motions will be denied.

       Federal Rule of Civil Procedure Rule 59(e) authorizes a court, in its discretion, to

alter or amend its own judgment to correct a clear error of law or to prevent manifest

injustice. Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007). In essence, the rule

“gives the district court a chance to correct its own mistake if it believes one has been

made.” Id. While motions to amend should be freely granted under Federal Rule of Civil

Procedure 15(a)(2), they need not be granted if amending the complaint would be futile.




      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 1 of 9
United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir.

2008).

         1. The Court’s decision was not wrong, and the proposed amended
            complaint does not cure the defects.

         The plaintiffs contend that the Court’s earlier decision was wrong. But they do

not cite any new cases in support of their arguments and largely repeat arguments made

in response to the earlier motion to dismiss. The Court has already rejected those

arguments, and for the several reasons previously stated, dismissal was appropriate. See

Doc. 29.

         The plaintiffs contend that the amended complaint cures the deficiencies in the

original complaint as to the various causes of action asserted, Doc. 34 at 5–6, but it

merely rewords many of the original paragraphs and adds more conclusory statements

and new rhetorical flourishes. See, e.g., Doc. 33-1 at ¶¶ 7–13, 63, 85, 89, 92–94, 99–100;

see also Doc. 33-2 (showing the redline changes between the original complaint and the

proposed amended complaint).

         The core of the complaint remains unchanged and is equally implausible. As

previously noted, Doc. 29 at 6, the allegations in the complaint taken as a whole must

give rise to “more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When a complaint pleads facts that are

“merely consistent with” a defendant’s liability, it “stops short of the line between

possibility and plausibility.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).




                                                2



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 2 of 9
Nothing in the complaint or proposed amended complaint moves the facts from possible

to plausible, and the Court’s original observation remains apt:

       Here, the “nub of the complaint,” Twombly, 550 U.S. at 565, is that Mr.
       Causey and the Department of Insurance investigated two LLCs and their
       owner who had supported Mr. Causey’s unsuccessful opponent in the
       previous election and the investigation led to the discovery of financial
       information and other concerns sufficient to cause numerous other states to
       take adverse action against the plaintiffs and their insurance companies,
       lenders to refuse to lend to the plaintiffs, the FBI to investigate the plaintiffs
       and their insurance companies for criminal conduct, and the Superior Court,
       with the plaintiffs’ consent, to transfer responsibility for the plaintiffs’
       insurance companies in North Carolina away from the plaintiffs’ control, not
       to mention to result in a criminal conviction for Mr. Lindberg. To find the
       plaintiffs’ allegations of false information, corrupt motives, and
       constitutional violations plausible, one would have to be willing to believe
       that insurance regulators in several other states, a number of sophisticated
       national lenders, a well-respected national media outlet, the FBI, a Superior
       Court judge, and a federal jury all made important decisions based on
       unfounded and false information provided by Mr. Causey without
       independent evaluation or verification. And one would have to believe that
       an elected official would find the route of choice to dispose of a financial
       supporter of a political rival to be the making of false claims to the FBI,
       providing perjured testimony to a federal jury, and facing official and public
       scrutiny for possible involvement in a bribery scheme.

       Perhaps this is theoretically possible. But on the facts alleged, it is more
       likely that Mr. Causey and the Department investigated legitimate concerns
       about the financial state of the plaintiffs and their North Carolina insurance
       companies, concerns shared by private lenders and other state regulatory
       authorities, and that Mr. Causey had a reasonable basis to believe Mr.
       Lindberg was attempting to bribe him, as investigated by the FBI and as
       found by a jury beyond a reasonable doubt. It is more likely that this lawsuit
       is a back-handed effort to avoid the results of decisions which led to
       unwanted regulatory oversight, to avoid compliance with a state court order
       to which the plaintiffs earlier consented and now want to disclaim, and to
       undermine a jury verdict rendered in a criminal trial.

       The plaintiffs cite no case holding that an elected official with regulatory
       enforcement responsibilities is constitutionally precluded from investigating
       and regulating companies within his jurisdiction merely because those
       companies or their owners made financial donations to the campaign of a

                                                 3



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 3 of 9
       rival. And the facts alleged in the complaint make it clear that there were
       legitimate and rational reasons for regulatory activity. The well-pleaded
       facts do not permit the court to infer more than “the mere possibility of
       misconduct.” Dismissal is therefore appropriate. Iqbal, 556 U.S. at 679.

   Doc. 29 at 6–8

       2. The Court’s explanation was adequate.

       The plaintiffs also complain that the Court did not “squarely address” every

factual allegation asserted in their complaint and every legal argument raised in their

briefs, especially as to the First Amendment claim. Doc. 32 at 7, 9; Doc. 37 at 2, 5. The

fact that a court does not address in detail every argument made in a brief or discuss

every contention and alleged fact in a complaint does not mean that the court did not

fairly consider a party’s positions. Indeed, the Rules of Civil Procedure are clear that

courts are not required to state any findings or conclusions at all when ruling on a Rule

12 motion to dismiss. Fed. R. Civ. P. 52(a)(3).

       When a matter is complicated or raises multiple issues, it no doubt facilitates

appellate review to be clear about the basis for a decision. See Danley v. Allen, 480 F.3d

1090, 1091 (11th Cir. 2007). And in some cases, when time permits, a detailed

explanation for a ruling provides information from which the parties and the public can

evaluate the decision, which increases public trust in both the competence and the

impartiality of the courts.

       But lengthy expositions are not needed in every case. For example, appellate

courts do not need the help of district courts to evaluate whether a complaint states a

plausible claim for relief; such evaluation is a legal question reviewed de novo. In many


                                               4



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 4 of 9
other cases, a review of the briefing together with a short explanation usually makes it

clear why a particular decision was reached, and not every case is of significant public or

legal interest. Here, the Court’s earlier order granting the motion to dismiss went well

beyond the minimum and addressed in substance the dispositive points raised by the

briefs.

          3. The First Amendment retaliation claim fails to state a claim.

          To the extent the plaintiffs found the basis of the Court’s decision on the First

Amendment retaliation claim to be unclear, the following makes it explicit: It is

appropriate to dismiss a complaint based on qualified immunity and failure to state a

claim at the Rule 12(b)(6) stage when the facts alleged do not plausibly assert

constitutional misconduct. See Iqbal, 556 U.S. at 666.

          To plead a First Amendment § 1983 retaliation claim, the plaintiffs must allege

facts that show or give rise to plausible inferences that (1) they engaged in

constitutionally protected speech; (2) the plaintiffs’ speech caused the defendant to take

retaliatory action against the plaintiffs, and; (3) the alleged retaliatory conduct adversely

affected the plaintiffs’ constitutionally protected speech. See Suarez Corp. Indus. v.

McGraw, 202 F.3d 676, 686 (4th Cir. 2000); see also Blankenship v. Manchin, 471 F.3d

523, 528 (4th Cir. 2006). The plaintiffs allege that they supported Mr. Causey’s political

opponent in an election and accurately state that they have a First Amendment right to

contribute to candidates for elected office, McCutcheon v. Fed. Election Comm’n, 572

U.S. 185, 191 (2014), so as to this element, the complaint is plausible. As to the other

two elements, which overlap to a fair degree, the original complaint and the proposed

                                                  5



          Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 5 of 9
amended complaint contain only conclusory assertions without facts showing or tending

to show retaliatory conduct adversely affecting the plaintiffs’ exercise of their First

Amendment rights.

       For example, the plaintiffs in their brief point to Mr. Causey’s “decision to alter

the conclusions in a [third-party consultant’s] report that served as the predicate for

adverse action later.” Doc. 32 at 8. But the paragraph in the complaint cited by the

plaintiffs to support this proposition states only, in conclusory terms, that a “member of

Causey’s team” directed a third-party to include findings that “lacked any legal or factual

support.” Doc. 1 at ¶ 85. The proposed amended complaint is just as conclusory,

changing the analogous paragraph to refer to “Causey’s administration” instead of

“Causey’s team,” with no other meaningful changes. Doc. 33-1 at ¶ 85. Neither version

of the complaint alleges anywhere else that Mr. Causey altered a third-party report, much

less other facts to support a plausible inference that he did so as a predicate to adverse

action or with the intention of chilling or restricting the plaintiffs’ speech rights. Neither

complaint alleges facts to support the assertion of a causal connection between the

plaintiffs’ support of Mr. Causey’s political rival and this alleged alteration.

       The plaintiffs also contend that Mr. Causey retaliated against their protected

speech by making numerous allegedly false statements to other regulators, law

enforcement, and federal authorities. See, e.g., Doc. 1 at ¶¶ 11, 76. In particular, the

plaintiffs allege that Mr. Causey said (1) the plaintiffs were not “honest operators” in the

insurance industry; (2) the plaintiffs’ companies were “undercapitalized;” (3) their assets

were “worthless;” (4) the plaintiffs siphoned money from the insurance holdings to fund

                                                6



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 6 of 9
acquisitions and affiliates to the detriment of policyholders; (5) the plaintiffs overstated

the value of their assets, and; (6) “falsely told federal authorities that he was offered and

had received a campaign contribution of $110,000” from some of the plaintiffs. Id. The

plaintiffs assert that these statements caused the other regulators and authorities to take

actions that adversely affected the plaintiffs. Doc. 32 at 9.

       Because these alleged retaliatory acts each involve Mr. Causey’s speech, they

implicate Mr. Causey’s own First Amendment rights, as well as his duty to keep the

public and other law enforcement officials informed about potential fraud and ongoing

investigations and prosecutions. See McGraw, 202 F.3d at 688–89. In this situation,

“where a public official’s alleged retaliation is in the nature of speech, in the absence of a

threat, coercion, or intimidation intimating that punishment, sanction, or adverse

regulatory action will imminently follow, such speech does not adversely affect a

person’s First Amendment rights, even if defamatory.” McGraw, 202 F.3d at 687.

       The plaintiffs make no allegation that Mr. Causey explicitly threatened to take

adverse regulatory action against the plaintiffs on account of their political speech, as was

the case in Blankenship v. Manchin, 471 F.3d 523, 530 (4th Cir. 2006), nor do they point

to any facts from which such threats could be inferred. Rather, Mr. Causey’s alleged

statements are more like the statements at issue in McGraw. There, two public officials

made statements to the media that, among other things, the plaintiffs “prey[ed] on the

elderly, infirmed and incapacitated,” had representatives with “a documented proclivity

to violence,” and “link[s] to organized crime.” McGraw, 202 F.3d at 682–83. The

Fourth Circuit held that these statements did not constitute actionable retaliation because

                                                7



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 7 of 9
the plaintiffs failed to show that the statements could “reasonably be interpreted as

intimating that [the defendants] would punish, sanction, or take an adverse action against

[the plaintiffs].” Id. at 689. Moreover, the Fourth Circuit noted that none of the

statements “even implied that [the defendants] would utilize their governmental power to

silence [the plaintiffs],” or “encourage any action that caused adversity” to the plaintiffs.

Id. The same is true here.

       None of Mr. Causey’s alleged defamatory statements imply he will punish,

sanction, or take adverse action against the plaintiffs because of their support for Mr.

Causey’s political rival. Like the statements in McGraw, Mr. Causey’s alleged

statements show only concern about the plaintiffs’ illegal or dishonest business practices.

These are valid concerns for an insurance regulator to have, and the plaintiffs have not

shown how such statements could be interpreted as a threat intended to silence their

protected speech.1 The proposed amended complaint does not include any additional

statements from Mr. Causey, nor additional facts to make the plaintiffs’ allegations more

plausible. See, e.g., Doc. 33-2 at ¶¶ 11, 76.

       The plaintiffs assert that it is appropriate to infer from these allegedly false and

defamatory remarks that Mr. Causey had a general retaliatory intent in taking regulatory

action against the plaintiffs. McGraw does not support this argument, as noted supra.

But even if one could infer that Mr. Causey wanted to put the plaintiffs out of business,

nothing in those remarks, as alleged, provides even an inkling that his motive was


   1
      The plaintiffs acknowledge that Mr. Causey’s “communications with other regulators may
not, by themselves, create a plausible claim for relief.” Doc. 32 at 9.
                                                8



       Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 8 of 9
retribution for their earlier support of Mr. Causey’s campaign opponent or that he spoke

with an intent to injure the plaintiffs’ exercise of their constitutional speech rights—both

of which are required for this cause of action.

       The complaint includes many other repeated conclusory allegations that Mr.

Causey retaliated against the plaintiffs for their past support of his political opponent.

See, e.g., Doc. 1 at ¶¶ 1, 7–13, 63, 65–67, 71–72, 74, 84–85, 89, 92–94, 99–100, 104,

106, 109, 111, 116. But as with the alleged retaliatory acts already discussed, these

assertions are unaccompanied by specific facts indicating that Mr. Causey had a

retaliatory motive to chill or restrict the plaintiffs’ First Amendment speech. The fact

that the plaintiffs supported Mr. Causey’s political opponent in an election does not, by

itself, create a plausible inference of retaliatory intent nor intimate a threat of regulatory

action should that protected speech continue.

                                         Conclusion

       There is no clear error of law nor manifest injustice in the Court’s earlier order,

and the Rule 59(e) motion will be denied. Because the proposed amended complaint

does not make the plaintiffs’ claims any more plausible, allowing the amendment would

be futile. The motion to amend the complaint will be denied.

       It is ORDERED that the plaintiffs’ motion for relief, Doc. 31, is DENIED and the

plaintiffs’ motion to amend the complaint, Doc. 33, is DENIED.

       This the 12th day of January, 2021.


                                            __________________________________
                                             UNITED STATES DISTRICT JUDGE

                                                  9



      Case 1:20-cv-00248-CCE-JEP Document 38 Filed 01/12/21 Page 9 of 9
